DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to reply filed 9/13/2022.
Claims 1-20 were argued. No claims were added and none were canceled.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues the claims are not abstract idea and is directed to patent-eligible subject matter “contains elements that, when considered individually and as an ordered combination, constitute significantly more that the alleged abstract idea, and integrate the alleged abstract idea into a practical application”.
Examiner disagrees. the claimed subject matter as recited in claims 1-20 is nothing more than an abstract ides as recited in claim 1, a unitary management component that determines whether to compile a unitary associated with a quantum function for storage in a database component based on a composite quality score associated with the unitary and a defined threshold composite quality score associated with the quantum function, and the use of a processor is nothing more than a high-level  (i.e. as a generic processor performing a generic computer function, and the recited limitation doesn’t integrate of abstract idea into practical application since the were no outcome of the process performed in the claims limitations.
As discussed during the interview dated 9/7/2022. Applicant agree to further clarify the novelty of the claimed invention to overcome the 101 rejection. However, the response filed with no clarification as discussed. Thus, the rejection is maintained and finalized.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1, 12, and 19, the claimed invention is directed to abstract mathematical algorithm without significantly more. The claim(s) recite(s) a unitary management component that determines whether to compile a unitary associated with a quantum function for storage in a database component based on a composite quality score associated with the unitary and a defined threshold composite quality score associated with the quantum function.
This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. In particular, the claim only recites one additional element using a processor to perform both the determining and storing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing based on a determined a quality score and threshold such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Regarding Claim 2, the claimed invention is directed to abstract mathematical algorithm without significantly more. The claim(s) recite(s) wherein the unitary is a physical pulse sequence of a quantum program, a physical circuit of the quantum program, a quantum circuit of the quantum program, or a higher level quantum function that is at an abstraction layer level that is higher than the quantum circuit. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform unitary of a quantum program step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the unitary management component determines the composite quality score based on a group of factors comprising a frequency of utilization of the quantum function associated with the unitary or another quantum function determined to be equivalent to the quantum function, a time of a last query for the quantum function or the other quantum function, a level of difficulty of compiling the unitary, a quality value associated with a compiled result of compiling the unitary, or an amount of error associated with a previous experimental execution of the quantum function.  This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determine the composite score step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the database component stores compiled unitaries associated with respective quantum functions, wherein the compiled unitaries comprise a first compiled unitary associated with the quantum function and a first composite quality score, wherein the composite quality score associated with the unitary is a second composite quality score, and wherein the unitary management component determines whether the second composite quality score associated with the unitary is higher than the first composite quality score associated with the compiled unitary.  This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform to store compiled score in a database step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 5, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the quantum function is based on a first computation that facilitates performance of the quantum function or based on a second computation that facilitates performance of the quantum function, wherein the first compiled unitary is associated with the first computation, wherein the unitary is associated with the second computation, and wherein the second computation is substantially equivalent to the first computation.  This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform a quantum function step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the defined threshold composite quality score associated with the quantum function is determined based on the first composite quality score, wherein, in response to determining that the second composite quality score is higher than the defined threshold composite quality score, the unitary management component determines that the unitary is to be compiled and stored in the database component, and wherein a second compiled unitary is generated based on the compiling of the unitary and is stored in the database component.  
This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform to define a threshold step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the defined threshold composite quality score is a first defined threshold composite quality score, wherein the unitary management component determines whether to remove the first compiled unitary from the database component based on a second defined threshold composite quality score, or based on a defined threshold amount of difference between composite quality scores in relation to the first composite quality score and the second composite quality score, or wherein the unitary management component determines whether to remove second compiled unitary from the database component based on the second defined threshold composite quality score and a third composite quality score of the second compiled unitary. and the first compiled unitary is to be removed from the database component, and wherein the second composite quality score replaces the first composite quality score as the defined threshold composite quality score associated with the quantum function.    
This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform defining a threshold score step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the defined threshold composite quality score is based on the first composite quality score, and wherein, in response to determining that the second composite quality score is not higher than the defined threshold composite quality score, the unitary management component determines that the unitary is not to be compiled and is not to be stored in the database component. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform to define a threshold score step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 Regarding Claim 9, the claimed invention is directed to abstract mathematical algorithm without significantly more. The claim(s) recite(s) wherein, in response to receiving the unitary in connection with execution of a quantum program associated with the unitary, and in response to determining that the second composite quality score is not higher than the defined threshold composite quality score, the unitary management component retrieves the first compiled unitary from the database component and facilitates utilization of the first compiled unitary, in place of the unitary, during the execution of the quantum program. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform a determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the database component stores compiled unitaries associated with respective quantum functions, wherein the compiled unitaries comprise a first compiled unitary associated with a first composite quality score, wherein the composite quality score associated with the unitary is a second composite quality score, wherein, in response to determining that the second composite quality score satisfies the defined threshold composite quality score, the unitary management component determines that the unitary is to be compiled and stored in the database component, wherein the unitary management component determines whether, after compilation and storage of the unitary in the database component, a number of unitaries stored in the database component will satisfy a defined threshold number of unitaries associated with the database component, and wherein, in response to determining that the number of unitaries will satisfy the defined threshold number of unitaries, and in response to determining that the first composite quality score is lower than other composite quality scores associated with other compiled unitaries of the compiled unitaries, the unitary management component determines that the first compiled unitary is to be removed from the database component. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and managing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 11, the claimed invention is directed to abstract mathematical algorithm without significantly more. The claim(s) recite(s) wherein the unitary management component simulates execution of the unitary and determines the composite quality score associated with the unitary based on a result of the simulation and a group of factors relating to a usefulness of the unitary, a level of difficulty in compiling the unitary, or an experimental quality of the unitary. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform a unitary by determining a quality score step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) determining, by a system operatively coupled to a processor, whether to compile a unitary associated with a quantum function for storage in a database component based on a composite quality score associated with the unitary and a defined threshold composite quality score associated with the quantum function.  
 This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 13, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the unitary is a physical pulse sequence of a quantum program, a physical circuit of the quantum program, a quantum circuit of the quantum program, or a higher level quantum function that is at an abstraction layer level that is higher than the quantum circuit. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform a unitary of a quantum program step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) determining, by the system, the composite quality score based on a set of factors comprising a frequency of utilization of the quantum function associated with the unitary or another quantum function determined to be equivalent to the quantum function, an age of a last query for the quantum function or the other quantum function, a level of difficulty of compiling the unitary, a quality value associated with a compiled result of compiling the unitary, or an amount of error associated with a quantum circuit execution of the quantum function. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the defined threshold composite quality score associated with the quantum function is determined based on the first composite quality score, and wherein the method further comprises: in response to determining that the second composite quality score is higher than the defined threshold composite quality score, determining, by the system, that the unitary is to be compiled and stored in the database component; generating, by the system, a second compiled unitary based on compiling the unitary; storing, by the system, the second compiled unitary in the database component; updating, by the system, the defined threshold composite quality score based on the second composite quality score; and determining, by the system, whether the first compiled unitary is to be removed from the database component based on the first composite quality score and another defined threshold composite quality score relating to removal of compiled unitaries from the database component. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, generating, storing and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 17, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the defined threshold composite quality score is determined based on the first composite quality score, and wherein the method further comprises: in response to determining that the second composite quality score is not higher than the defined threshold composite quality score, determining, by the system, that the unitary is not to be compiled and is not to be stored in the database component. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform defining a threshold step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 18, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) in response to receiving the unitary in connection with execution of a quantum program associated with the unitary, determining, by the system, the second composite quality score associated with the unitary; in response to determining that the second composite quality score is not higher than the defined threshold composite quality score, determining, by the system, that the first compiled unitary is to be utilized, in place of the unitary, during the execution of the quantum program; retrieving, by the system, the first compiled unitary from the database component; and utilizing, by the system, the first compiled unitary, in place of the unitary, during the execution of the quantum program. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, retrieving, and utilizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 20, the claimed invention is directed to abstract mathematical algorithm without significantly more. the claim(s) recite(s) wherein the unitary is a physical pulse sequence of a quantum program, a physical circuit of the quantum program, a quantum circuit of the quantum program, or a higher level quantum function that is at an abstraction layer level that is higher than the quantum circuit, and wherein the program instructions are executable by the processor to cause the processor to: store compiled unitaries in the database component, wherein the compiled unitaries are associated with respective quantum functions; and to facilitate determining whether to compile the unitary for storage in the database component, determine the composite quality score of the unitary based on a group of factors comprising a frequency of utilization of the quantum function associated with the unitary, an age of a last query for the quantum function, a level of difficulty of compiling the unitary, a quality value associated with a compiled result of compiling the unitary, or an amount of error associated with a previous experimental execution of the quantum function. This judicial exception is not integrated into a practical application because it’s merely an abstract mathematical algorithm.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the storing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20210286601 Fitzstimons et al. related to system and method for unified computing on digital and quantum computer.
20140280427 Bocharov et al. related to method and system for decomposing single-Qubit quantum circuits into a discrete basis.
20200057764 Chin et al. related to method and system for self-learning natural language predictive searching.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 3, 2022